Citation Nr: 0414694	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

In a December 1998 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
glaucoma.  The veteran was notified of that decision and did 
not timely appeal the decision, and that decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1104 
(1998).  He again claimed entitlement to service connection 
for glaucoma, and in an April 2001 rating decision the 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of the April 2001 decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  If VA determines that 
new and material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided any notice to the veteran informing 
him of the evidence required to substantiate his claim for 
service connection for glaucoma, what evidence could be 
considered new and material, or the relative responsibilities 
of the veteran and VA in developing that evidence.  The Board 
finds, therefore, that remand of the case is required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


